DETAILED RESTRICTION ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Restriction Requirement
01.	Applicant is required under 35 U.S.C. § 121 to elect, for prosecution on the merits if no generic claim is finally held allowable, one of the following distinct species: A, B1, and B2, wherein:
Species A1:	An embodiment wherein there is no void between FGs. 
Species B1:	A first embodiment wherein there is a void between FGs, as shown, for example, in FIG. 11. 
Species B2:	A second embodiment wherein there is a void between FGs, as shown, for example, in FIG. 12. 
Presently, it is unclear whether any claim is generic. 
For examination purposes, restricting Species A, B1, and B2, from each other, is proper because: (A) these Species are "independent" or "distinct" for the reasons given below; and (B) "[t]here would be a serious burden on … examin[ation] if restriction is not required." See, M.P.E.P. § 803I; see M.P.E.P. § 808, stating that a proper restriction requirement must satisfy both prongs. 
Two species are "distinct" if they include features that are mutually exclusive, wherein a first species includes a feature not disclosed as included for the second species and the second species includes a feature not disclosed as included for the first species. See M.P.E.P. §§ 806.04(b), 806.04(f), and 806.04(h).
Species A, B1, and B2 are "distinct" from each other because they have mutually exclusive characteristics (as shown in the figures of the embodiments and explained by the text associated with the embodiments). See, for example, M.P.E.P. § 806.04(f) stating that "a requirement for restriction to a single species[, between "two or more species,"] may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not for a second species , while a second claim recites limitations disclosed for the second species but not for the first species." (underlined herein for emphasis) 
Furthermore, these Species are not obvious over each other based on the current record. See, for example, M.P.E.P. § 809.02 (a).
Prong A, therefore, is satisfied.
Additionally, in the instant case, "[t]here would be a serious burden on … examin[ation] if restriction is not required" because searching for the mutually exclusive characteristics of these Species requires using different queries to search for prior art references directed to the mutually exclusive characteristics/features of these Species. See M.P.E.P. § 808.02, describing the showing of prima facie "serious burden on … examin[ation]," and noting that "employing different search queries" is one way to show "[a] different field of search," which shows "serious burden on … examin[ation]"). And the prior art applicable to one Species would likely not be applicable to the other Species. See, for example, M.P.E.P. § 808.02. Furthermore, these distinct Species are likely to raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112(a), or both.
Prong B, therefore, is also satisfied.
Accordingly, restricting the Species, supra, from each other, is proper. 
02.	A Response to this Action [hereinafter "electing Response"] will be INCOMPLETE (see, e.g., 37 CFR 1.143), AND THEREFORE NON-RESPONSIVE, if it fails to:
1.	elect one, and only one, Species of: A, B1, and B2 for prosecution on the merits (see, e.g., 37 CFR 1.143); AND
2.	identify ALL Response-including claims (regardless of whether amended, non-amended, OR added/new) reading on the elected Species (see, e.g., M.P.E.P. § 809.02(a)). 
A Response subsequent to the electing Response will be INCOMPLETE (see, e.g., 37 CFR 1.143), AND THEREFORE NON-RESPONSIVE, if it fails to identify whether every Response-including, new claim reads on the elected Species (see, e.g., M.P.E.P. § 809.02(a)). 
The election may be made with or without traverse. To preserve a right to petition under 37 CFR 1.144, Applicant must elect with traverse. See, for example, M.P.E.P. § 818.01(c). To be timely, a traversal must be presented at the time of election. Failing to timely traverse loses the right to petition under 37 CFR 1.144. 
If the traversal to the Restriction Requirement does not distinctly and specifically point out supposed errors in the requirement, the election shall be treated as an election without traverse. See, for example, M.P.E.P § 818.01(a).
If Applicant traverses on the ground that the Species are not "distinct," then Applicant MUST identify evidence now of record, or submit evidence, showing the Species are obvious variants or clearly admit on the record that this is the case. If Applicant provides such evidence or admission and the Examiner finds one of the Species unpatentable over the prior art, then the provided evidence or admission may be used in 35 U.S.C. §§ 102 and 103 rejections of the inventions of the other Species. 
A Response arguing all claims are allowable, or the Restriction Requirement is in error, is non-responsive (and maybe considered intentionally non-responsive) UNLESS accompanied by an election. See, for example, M.P.E.P §§ 808.01(a) and 818.01(b). 
A claim withdrawn from consideration as being directed to non-elected Species will be considered on the merits ONLY if it: 
1.	depends from an allowable generic claim, OR
2.	otherwise requires all the limitations of an allowable generic claim.
A withdrawn claim NOT meeting one of the above two criteria WILL NOT be rejoined. See M.P.E.P. § 821.04(b).
CONCLUSION
03.	A shortened statutory period for Response to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for Response, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814